Title: From Thomas Jefferson to Thomas Griffin Peachy, 13 September 1793
From: Jefferson, Thomas
To: Peachy, Thomas Griffin



Sir
Philadelphia Sep. 13. 1793.
 
I received by the last post your favor of the 3d. covering the resolutions of the inhabitants of Petersburg and it’s vicinity respecting the President’s late proclamation. I shall have the honor of forwarding them by the first post to Mount Vernon to which place the President is gone.
 
He will certainly receive with great satisfaction this testimony from the inhabitants of Petersburg and it’s vicinity of their approbation and support of the line of conduct he is pursuing for the preservation of the peace of our country, and of the respect which is due to it. I have the honor to be with great regard Sir Your most obedt. servt

Th: Jefferson

